Citation Nr: 0103841	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to vocational rehabilitation training pursuant to 
the provisions of Chapter 31, Title 38, United States Code.  




ATTORNEY FOR THE BOARD

James L. March, Counsel







INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 determination of the Vocational 
Rehabilitation and Counseling Division of the RO.  

In November 1999 and July 2000, the Board remanded the case 
to afford the veteran the opportunity to testify at a 
hearing.  In August 2000, however, the veteran withdrew his 
hearing request.  



FINDINGS OF FACT

1.  In December 1997, the veteran submitted a claim for VA 
Chapter 31 vocational rehabilitation.  

2.  The veteran's current combined service-connected 
disability rating is 80 percent.  

3.  As the veteran's service-connected disabilities do not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes and interests, he 
does not have an employment handicap.  



CONCLUSION OF LAW

The veteran does not have an employment handicap and does not 
meet the criteria for basic entitlement to benefits pursuant 
to Chapter 31, Title 38, United States Code.  38 U.S.C.A. §§ 
3100, 3101, 3102, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 21.40, 21.51 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2), for an original 
application filed on or after November 1, 1990, basic 
entitlement for vocational rehabilitation training pursuant 
to Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that he be in need of rehabilitation because of 
an employment handicap.  

Section 404(a)(b) of Public Law 102-568 amended this 
statutory framework effective October 1, 1993, providing that 
eligibility for Chapter 31 vocational rehabilitation may also 
be established if a veteran has a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and has a serious employment handicap.  Further, 38 
U.S.C.A. § 3101 and § 3102 were recently revised pursuant to 
Public Law 104-275.  The effective date of this revision is 
October 9, 1996. 

Pursuant to the revised version, 38 U.S.C.A. § 3102(1)(A)(i), 
(B) states that basic entitlement for vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code, requires, in pertinent part, that a 
veteran have a service-connected disability that is rated 20 
percent disabling or more which was incurred or aggravated in 
service on or after September 16, 1940, and is determined by 
the Secretary to be in need of rehabilitation because of an 
employment handicap.  

Otherwise, pursuant to 38 U.S.C.A. § 3102(2)(A), (B), the 
veteran may instead have a service-connected disability which 
is compensable at 10 percent which was incurred in or 
aggravated in service on or after September 16, 1940, and is 
determined by the Secretary to be in need of rehabilitation 
because of a serious employment handicap.  

In December 1997, the veteran submitted a claim for VA 
Chapter 31 vocational rehabilitation.  

The veteran's service-connected disabilities were rated as 60 
percent disabling from February 1997.  Effective from January 
1999, the veteran's combined rating was raised to 80 percent 
disabling.  

In April 1998, a Vocational Rehabilitation Assessment was 
conducted by a private contractor.  It was noted that the 
veteran was seeking Chapter 31 vocational rehabilitation 
benefits to finish his Bachelor's degree.  He indicated that 
he was employed full time with a bank as a Financial Services 
Consultant.  It was the opinion of the contractor that the 
veteran might have been under employed for his education and 
abilities; however, it was noted that his lack of a degree 
was more of an impairment than his service-connected 
disabilities.  Indeed, it was opined that based only on 
service-connected disabilities, the veteran did not have an 
impairment of employability.  

In May 1998, the veteran was afforded Chapter 31 vocational 
rehabilitation counseling.  The Counseling Psychologist at 
the RO reviewed the veteran's past educational and medical 
history.  It was reported that the veteran had applied for a 
position as a parole officer.  It was also noted that, if not 
for the service-connected disabilities, the veteran would be 
working in construction or locksmithing.  Instead, he was 
working in an indoor, sedentary occupation at a bank.  The 
counselor concluded that the veteran had overcome any 
impairment of employability with suitable employment.  
Specifically, it was noted that the veteran took loan 
applications and was responsible for account maintenance.  
His employer had accommodated him by providing him the 
opportunity to get up and walk around.  Entitlement to 
Chapter 31 benefits was not found.  

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102.  An 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain or retain employment 
consistent with his/her abilities, aptitudes, and interests.  
38 U.S.C.A § 3101; 38 C.F.R. § 21.51(b).  Impairment is 
defined as restrictions on employability caused by 
disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).  

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met:  (i) the veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability (as noted, in 
this case, the veteran need only show that his disabilities 
in sum materially contribute to the impairment of 
employability); and (iii) the veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes and interests.  38 C.F.R. § 21.51(f)(1).  

An employment handicap does not exist when any of the 
following conditions is present:  (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2).  

The Board concurs with both the private contractor and 
Counseling Psychologist regarding the absence of an 
employment handicap.  The veteran is employed full time and 
is successfully maintaining the employment.  More 
importantly, however, although the veteran may have some 
employment impairment, the evidence shows that any impairment 
is due to his education level and not his service-connected 
disabilities.  

The Board is cognizant of the veteran's desire to work in 
construction, as a locksmith or in law enforcement.  
Nonetheless, there is no evidence contradicting the opinions 
of the private contractor and Counseling Psychologist that 
his service-connected disabilities do not materially 
contribute to any impairment of employability.  

Thus, the Board finds that the veteran is not entitled to 
vocational rehabilitation training pursuant to the provisions 
of Chapter 31, Title 38, United States Code.  



ORDER

As the veteran does not have an employment handicap and does 
not meet the criteria for basic entitlement to Chapter 31 
benefits, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

